DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicants Response to Non-Final Office Action
Applicants response dated 01 July 2022 to the Non-Final Office Action dated 01 April 2022 is acknowledged.  
Amended claims, dated 01 July 2022 have been entered into the record.

Examiner’s Response
The objections and rejections set forth in the previous office action are overcome in view of the present amendment for the reasons stated in the response.

Status of the Claims
Claims 1, 3-12, 15, 19-22, 28-29 and 33-35 are allowed. 
Claims 2, 13-14, 16-18, 23-27 and 30-32 were cancelled by the Applicant.

Election/Restrictions
Claim 1 is allowable. Claims 6-10, 12, 19-20 and 22, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of the species of the generic invention, as set forth in the Office action mailed on 12 November 2021, is hereby withdrawn and claims 6-10, 12, 19-20 and 22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel compounds of formula (I), R2-L-R1, according to independent claim 1.  The claimed compounds are conjugates comprising maytansinoid compounds as R2, with known anticancer efficacy, a linker moiety L and a peptide moiety R1.  The linker “L” must be a structure as follows, wherein A is H or an alkyl group:

    PNG
    media_image1.png
    96
    217
    media_image1.png
    Greyscale

All of the present claims depend directly or indirectly from independent claim 1. 
The prior art does not reasonably teach or suggest a maytansinoid conjugate having the structural features required by the claims.  In particular, the R2-L- moiety requires a maytansinoid-linker moiety that has a structure which is substantially different from those used and/or taught in prior art maytansinoid conjugates.  
The closest prior art is represented by the cited reference combination of White (J. Med. Chem. 2019, 62, 5, 2708–2719) in view of Wyatt (PNAS 2018, 115, E2811-E2818) and Engelman (WO2018/023098).  See also the Widdison (J. Med. Chem. 2006, 49, 4392-4408) reference teaching antibody-maytansinoid conjugates at page 4397. The prior art teaches the use of disulfide linker moieties to connect the peptide/antibody and maytansionoid units to each other.  The references, and the prior art, do not teach or suggest the use of a linker moiety comprising a disulfide, a two-carbon atom moiety and a carbamate grouping as presently required. There are no reasons why such a modified linker would be provided and no reasons to expect that the linker would provide for similar functional activity as those described in the prior art.  The claims are allowable over the prior art for at least these reasons.

Conclusion
	Claims 1, 3-12, 15, 19-22, 28-29 and 33-35 (renumbered claims 1-21) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625